Title: To James Madison from James Main, 24 May 1808
From: Main, James
To: Madison, James



Sir
New York 24th. May 1808.

	I have this day forwarded several letters to His Excellency the President, from P. Wilson LLD, S Mitchill LLD & other Gentlemen of respectability here, recommending me, as suitable to fill the office of Consul at Tunis.  The purport of this sir, is to request you respectfully, to aid me as far as is consistent, to obtain the appointment, Which will confer a lasting obligation on, Sir Your most obedient & most Humble Servant

James Main

